Emery, J.
White Squaw Island in the Penobscot river above Old Town is said, in the statements of facts, to lie west of the centre line of the river at ordinary pitch of water. It is therefore admitted by the plaintiff to be within the territorial limits of the riparian town of Argyle on the west side of the river, unless it has been reserved or excluded from the act of incorporation of the town of Argyle by virtue of some prior Indian treaty.
*73The only “Indian Treaties” cited by the plaintiff are, that between Massachusetts and the “Penobscot Indians” June 29, 1818, and that between Maine and the same Indians August 17, 1820, both of which are printed in Acts and Resolves of 1813 page 253 et seq. In these treaties it was stipulated that the Penobscot tribe of Indians “ should have, enjoy and improve .... all the islands in the Penobscot River above Old Town.” The plaintiff contends that this stipulation debarred the legislature from afterward including any of these islands (including White Squaw Island) within any incorporated town. This contention cannot be sustained.
The treaties cited cannot be held to have exempted the Penobscot Indians or their lands from the political jurisdiction and power of the state. Notwithstanding any treaties with Indians upon the territory of Maine, the political jurisdiction of the state includes every person, and evei’y acre of land within its boundaries. State v. Newell, 84 Maine, 465. The incorporation of any territory within those boundaries into a town, county, or other political division is a purely political act, and such power of incorporation is unaffected by any stipulations in the treaties “cited.
Those treaties secured property rights in White Squaw Island to the Penobscot Indians, but the incorporation of the territory of the island with other territory into a town does not deprive the Indians, or any other owners of lands within those limits, of any property rights. The Indians can “have, enjoy and improve” their island, notwithstanding its inclusion within the limits of Argyle.
It follows that the certificate of attachment of bulky personal - property attached upon White Squaw Island should have been filed in Argyle, instead of Greenbush, the oldest adjoining town. This not having been done, the plaintiff acquired no title or right against the defendants, the purchasers of the logs.

Plaintiff nonsuit.